DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10, in the reply filed on 15 August 2022 is acknowledged.
Claims 11-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 15 August 2022.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 24 of Fig. 2A; 49 of Fig. 2C; and 74, 75, and 76 of Figs. 5 and 6; .  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1, 2, and 4 are objected to because of the following informalities:  Claim 1 recites “a second faces” in line 2 of the claim.  It appears the term “faces” should be in its singular form—i.e., face.
Claim 2 recites “in in” in line 2 of the claim.  It appears the term “is” should replace the first occurrence of “in” in the claim.
Claim 4 recites the limitation "the metal wafer" spanning the two lines of the claim.  There is insufficient antecedent basis for this limitation in the claim.  It appears that claim 4 should be dependent upon claim 3, and the recitation should recite “the metal coating” instead.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7, 9, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goldberg (US 8,890,086).
Regarding independent claim 1, Goldberg teaches a microchannel plate comprising a wafer (Fig. 1A, Element 20) comprising a first face and a second face parallel to the first face and having a thickness less than 1000µm (col. 2, ln. 39-40); and a plurality of channels (Fig. 1A, Element 40) passing through the wafer from the first face to the second face at an angle to a plane of the first face and a plane of the second face.  The Examiner notes that an angle can range from 0-360°, inclusive.
Regarding claim 7, the Examiner notes that the patentability of a product does not depend on its method of production (MPEP § 2113(I)).  Thus, recited method of fabricating the wafer has been considered but not given any patentable weight.
Regarding claim 9, the Examiner notes that the patentability of a product does not depend on its method of production (MPEP § 2113(I)).  Thus, recited method of fabricating the wafer, including the channels passing therethrough, has been considered but not given any patentable weight.
Regarding claim 10, Elam teaches there being no direct line of sight through the wafer along a sightline that is normal to the first and second faces.  The Examiner defines the sightline to be a line normal to the first and second faces between the channels.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Goldberg (US 8,890,086).
Regarding claim 2, Goldberg teaches the limitations of independent claim 1 discussed earlier but fails to exemplify each inter-channel distance, measured between centers of adjacent channels, in the range of 150-1000µm.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the microchannel plate of Goldberg with the wafer comprising tungsten having a chemical purity of 90-99%, since where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (MPEP § 2144.05(II)(A)).

Claims 3-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Goldberg (US 8,890,086) in view of Elam (US 2012/0187305).
Regarding claim 3, Goldberg teaches the limitations of independent claim 1 discussed earlier.  Goldberg also teaches the wafer (20) comprising a non-conductive material (col. 2, ln. 39-40) that is coated with electrodes (Fig. 1A, Elements 30, 32) but fails to exemplify the electrodes being metal and coated within the channels.
Elam teaches a microchannel plate including a metal coating (Fig. 3, Element 102) coated on parallel facing surfaces of a wafer (Fig. 3, Element 103) and within channels (Fig. 3, Element 100) of the microchannel plate for enhancing thermal performance of the microchannel plate (¶ [0053]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the microchannel plate of Goldberg with the metal coating taught by Elam for enhancing conductivity stability.
Regarding claim 4, Elam teaches the metal coating (102) fabricated from tungsten (¶ [0035]).
Regarding claim 5, Elam teaches each inter-channel distance substantially the same as the wafer thickness (Fig. 3).
Regarding claim 6, Elam teaches each channel (100) comprising a square cross section at its intersection with each face (Fig. 3).
Regarding claim 8, Goldberg teaches the limitations of independent claim 1 discussed earlier but fails to exemplify the wafer comprising either tungsten or molybdenum having chemical purity of 90-99%.
Elam teaches a microchannel plate including a wafer comprising tungsten having varying purity (¶ [0044]).  Elam discloses precise control over the resistivity can be achieved by managing the percentage of the tungsten component (¶ [0044]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the microchannel plate of Goldberg with the wafer comprising tungsten having a chemical purity of 90-99%, since where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (MPEP § 2144.05(II)(A)).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Elam (US 8,969,823) teaches a microchannel plate detector with a multi-component tunable resistive coating.  Pierrejean (US 2003/0057378) teaches an ion source for time-of-flight mass spectrometers.  Nagata (US 2020/0027709) teaches a microchannel plate with films on inner wall of channels.  Nagata (US 2018/0247802) teaches a microchannel plate with alumina and silica films on wall of channel.  Chang (US 3,902,240) teaches an integrated cathode and channel plate multiplier.  Lasser (US 3,760,216) teaches an anodic film for electron multiplication.  Horton (US 5,086,248) teaches a microchannel electron multiplier with thin film dynodes.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Quarterman whose telephone number is (571)272-2461. The examiner can normally be reached Monday-Thursday, 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on (571) 270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kevin Quarterman/Primary Examiner, Art Unit 2875                                                                                                                                                                                                        18 November 2022